DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 25, 2022 has been entered. Claims 7-10 and 18-33 remain pending in the application. Claims 1-6 and 11-17 have been cancelled. Applicant’s amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed April 26, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler et al. (US 2017/0065486) in view of Wald (USPN 5776124) in further view of Lev et al. (US 2012/0184938), in further view of Davis et al. (US 2018/0344570).
Regarding claim 7, Mosler teaches a container adapter (adapter assembly 200) for removably attaching a syringe to a container (Figures 5A-5C, for example), comprising: a syringe adapter (adapter 199) comprising a sidewall extending between a proximal end (upper adapter body 210) and a distal end (spike 112) opposite the proximal end (Figures 1), the sidewall having an interior surface defining a chamber (conduit 114; Figure 2B), the sidewall defining a proximal-end opening and a distal-end opening at a terminal end of the proximal end and the distal end (Figure 2B), respectively, the proximal end configured to be threadably connected to a syringe tip at a distal end of a syringe (“Adapter 199 comprises upper adapter body 210 having coupling member 111 shown with cylindrical sidewall, the sidewall terminating with threaded fittings for attachment to Luer adapter of prefilled syringe device” [0075]); a component (locking shroud 121) configured for securely attaching the syringe adapter to a container (“To use adapter 199, shroud 121 can be connected, spike cover 120 removed, spike 112 inserted into a vial containing reconstitutable medicament whereby shroud 121 will lock the vial in place” [0076]), wherein: the component is configured to encapsulate a lateral extension (central portion 113) of the syringe adapter within an interior of the component, such that an upper surface of the lateral extension is adjacent to a bottom side of an upper surface of the component and the distal end of the syringe adapter extends downwardly from a bottom of the component while the proximal end of the syringe adapter extends upwardly from the upper surface of the component (“adapter assembly 200 further includes vial locking shroud 121 having receiving means 122 with locking tabs 123 engageable with central portion 113 to secure adapter 199 to shroud 121.” [0075]; Figure 2D); the component is configured with a plurality of sides that are separated from one another, by a gap, each of the sides being fixedly connected to the upper surface of the component at an edge opposite the terminal end, each of the sides further comprising a lip area extending inwardly (Figures 1-2D); and the component is further configured for securely attaching over a collar on a neck opening of a container and to thereby hold the distal end of the syringe adapter within an interior of the container, the interior of the container holding a fluid therein (Figure 4E, for example; “Exerting a downward force on shroud 121 allows spike 112 to penetrate and access contents of vial 124 reducing distance Y to “y”. The sequence depicted in FIGS. 5B and 5C can be performed in reverse order.” [0079]); the container adapter having a fluid path connecting a barrel (syringe barrel 101) of the syringe, the chamber of the syringe adapter, and through the distal-end opening of the syringe adapter, the fluid-containing interior of the container (Figure 4E, for example).
Mosler fails to explicitly teach the component is configured with a plurality of sides that are separated from one another, at and towards a terminal end, by a gap, each of the sides being fixedly connected to the upper surface of the component at an edge opposite the terminal end and being able to flex slightly outward at the terminal end, each of the terminal ends further comprising a lip area extending inwardly from a terminal edge thereof; and a cap fixedly attached to the component, the cap configured to threadably connect to the proximal end of the syringe adapter and thereby close off the proximal- end opening into the chamber of the syringe adapter, the cap further configured to be threadably disconnected from the proximal end of the syringe adapter for threadably connecting the syringe tip to the proximal end of the syringe adapter to thereby open the proximal-end opening into the chamber to open the fluid path. Wald teaches a container adapter (adapter A) for removably attaching a syringe (syringe H) to a container (vial V; “a reusable adapter that can be repeatedly applied to and removed from successive expendable vials.” [Col 1, line 67]), comprising a syringe adapter (tubular sleeve 35); a component (cylindrical socket 30) configured for securely attaching the syringe adapter to a container (vial V), wherein the component is configured with a plurality of sides (interrupted wall 32) that are separated from one another, at and towards a terminal end, by a gap (slotted 34; Figures 1 and 4-5), each of the sides being fixedly connected to the upper surface (top 31) of the component at an edge opposite the terminal end (Figures 1 and 4-5) and being able to flex slightly outward at the terminal end (“Engagement and disengagement of the detent 33 is by means of resilient deflection of the side wall 32, which permits temporary radial displacement of the detent 33 to slide over the cylindrical surface 29.” [Col 4, line 16]), each of the terminal ends further comprising a lip area (detent 33) extending inwardly from a terminal edge thereof (Figure 6; “A feature is the inwardly turned detent 33 at the bottom edge of the socket” [Col 4, line 12]); and the component is further configured for securely attaching over a collar (cap 15) on a neck opening (shoulder 17’) of a container (“the adapter A has a downwardly open cylindrical socket 30 with a top 31 that engages flat upon the surface 28, and a side wall 32 that slidably embraces the cylindrical surface 29. A feature is the inwardly turned detent 33 at the bottom edge of the socket, for locked engagement beneath the shoulder 17'.” [Col 4, line 9]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the component of Mosler to include a plurality of sides separated from one another by a gap, each of the sides being able to flex slightly outward at the terminal ends each comprising a lip area extending inwardly from a terminal edge thereof based on the teachings of Wald to provide a reusable component that can be repeatedly applied to and removed from successive containers that can be easily and quickly removed for reuse (Wald [Col 1, line 67 – Col 2, line 5]). 
Modified Mosler fails to explicitly teach a cap fixedly attached to the component, the cap configured to threadably connect to the proximal end of the syringe adapter and thereby close off the proximal- end opening into the chamber of the syringe adapter, the cap further configured to be threadably disconnected from the proximal end of the syringe adapter for threadably connecting the syringe tip to the proximal end of the syringe adapter to thereby open the proximal-end opening into the chamber to open the fluid path. Lev teaches a container adapter (fluid transfer device 102) comprising a syringe adapter (connector 114 and spike 116); a component (annular flange 121); and a cap (screw cap 119) configured to threadably connect to the proximal end of the syringe adapter and thereby close off the proximal-end opening into the chamber of the syringe adapter (“The connector 114 has an external screw thread 118 sealed by a closure 119 constituted by a screw cap for keeping the connector 114 sterile” [0026]), the cap further configured to be threadably disconnected from the proximal end of the syringe adapter (“unscrewing the screw cap 119 in a counterclockwise direction B to expose the connector 114” [0032]; Figure 7) for threadably connecting the syringe tip to the proximal end of the syringe adapter to thereby open the proximal-end opening into the chamber to open a fluid path connecting a barrel of the syringe, the chamber of the syringe adapter, and through the distal-end opening of the syringe adapter, the fluid-containing interior of the container (“The syringe 140 is screwed in a clockwise direction C onto the connector 114 for enabling flow communication between the syringe 140 and the vial interior 104” [0033]; Figure 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include a cap configured to threadably connect to and disconnect from the proximal end of the syringe adapter based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]). 
Modified Mosler fails to explicitly teach the cap fixedly attached to the component. Davis teaches a container adapter (connector 300) comprising a component (body 312) and a cap (closure 326) configured to connect to a syringe adapter (male coupling 322; Figure 13), the cap fixedly attached to the component (“a tether 334 connecting the closure 326 to a portion of the connector 300” [0066]; Figure 10). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the container adapter of Mosler in view of Lev to include that the cap is fixedly attached to the component based on the teachings of Davis to integrally couple the cap to the component to prevent loss of the cap (Davis [0066]).

Regarding claims 8 and 9, modified Mosler teaches the container adapter according to Claim 7, the syringe adapter having a flanged area extending laterally from the proximal end of the syringe adapter (Figures 1 and 2B), the flanged area also configured for making a secure, Luer-type lock connection with the syringe tip (“Adapter 199 comprises upper adapter body 210 having coupling member 111 shown with cylindrical sidewall, the sidewall terminating with threaded fittings for attachment to Luer adapter of prefilled syringe device” [0075]).
Modified Mosler fails to explicitly teach wherein the cap connects to the proximal end of the syringe adapter using a secure, Luer-type lock connection, wherein the secure, Luer-type lock connection is made by rotating the flanged area extending laterally from the proximal end of the syringe adapter within corresponding internal threads of a threaded area in the cap. Lev teaches a container adapter (fluid transfer device 102) comprising a component (annular flange 121), a syringe adapter (connector 114 and spike 116), and a cap (screw cap 119); wherein the cap connects to the proximal end of the syringe adapter (connector 114) using a secure, Luer-type lock connection, wherein the secure, Luer-type lock connection is made by rotating the flanged area (external screw thread 118) extending laterally from the proximal end of the syringe adapter within corresponding internal threads of a threaded area in the cap (“The connector 114 has an external screw thread 118 sealed by a closure 119 constituted by a screw cap for keeping the connector 114 sterile. The connector 114 shown in the drawings is a female Luer connector.” [0026]; [0032]; Figure 2), the flanged area also configured for making a secure, Luer-type lock connection with the syringe tip (Figure 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include a cap that connects to the proximal end of the syringe adapter using a secure Luer-type lock connection between a flanged area of the syringe adapter and corresponding internal threads of the cap based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]).

Regarding claim 10, modified Mosler teaches the container adapter according to claim 7. Modified Mosler fails to explicitly teach the component is configured to securely attach over the collar by forcing the component over an exterior of the collar and thereby causing the sides of the component to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area reaches a lower edge of the collar and hooks underneath the lower edge. Wald teaches a container adapter (adapter A) comprising a syringe adapter (tubular sleeve 35) and a component (cylindrical socket 30); wherein component is configured to securely attach over the collar (cap 15) by forcing the component over an exterior of the collar and thereby causing the sides of the component (interrupted wall 32) to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area (detent 33) reaches a lower edge of the collar and hooks underneath the lower edge (Figure 6; “the adapter A has a downwardly open cylindrical socket 30 with a top 31 that engages flat upon the surface 28, and a side wall 32 that slidably embraces the cylindrical surface 29. A feature is the inwardly turned detent 33 at the bottom edge of the socket, for locked engagement beneath the shoulder 17'. Thus, both radial and axial positioning is attained. Engagement and disengagement of the detent 33 is by means of resilient deflection of the side wall 32, which permits temporary radial displacement of the detent 33 to slide over the cylindrical surface 29.” [Col 4, line 3-20]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter  of Mosler to include the component is configured to securely attach over the collar by forcing the component over an exterior of the collar and thereby causing the sides of the component to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area reaches a lower edge of the collar and hooks underneath the lower edge based on the teachings of Wald to provide a reusable component that can be repeatedly securely applied to and removed from successive containers that can be easily and quickly removed for reuse (Wald [Col 1, line 67 – Col 2, line 5]). 

Regarding claim 18, modified Mosler teaches the container adapter according to Claim 7. Modified Mosler fails to explicitly teach wherein the cap is fixedly attached to the component by a lanyard extending therebetween. Davis teaches a container adapter (connector 300) comprising a component (body 312) and a cap (closure 326) configured to connect to a syringe adapter (male coupling 322; Figure 13), the cap fixedly attached to the component by a lanyard (tether 334) extending therebetween (“a tether 334 connecting the closure 326 to a portion of the connector 300” [0066]; Figure 10). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the container adapter of Mosler in view of Lev to include that the cap is fixedly attached to the component by a lanyard based on the teachings of Davis to integrally couple the cap to the component to prevent loss of the cap (Davis [0066]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler et al. (US 2017/0065486) in view of Wald (USPN 5776124) in further view of Lev et al. (US 2012/0184938), in further view of Davis et al. (US 2018/0344570) as applied in claim 18 above, and further in view of Fischell et al. (USPN 5413561).
Regarding claim 19, modified Mosler teaches the container adapter according to Claim 18, wherein: an end of the lanyard opposite of the fixed attachment to the component is configured with a ring-shaped end that surrounds a portion of the cap and enables the cap to rotate therewithin for the threadable connection to, and threadable disconnection from, the proximal end of the syringe adapter. Fischell teaches an adapter system (system 60) comprising an adapter (Luer lock fitting 74), a component (fitting 72), and a cap (Luer lock sealing cap 80) attached to the component via a lanyard (flexible hinge 90; Figure 7), an end of the lanyard opposite of the attachment to the component (ring 94) is configured with a ring-shaped end  (second toroidal ring 96) that surrounds a portion of the cap (Figure 7; “the ring 96 is adapted to fit around a groove 89 that lies between the Luer fitting 81 and the handle 87” [Col 4, line 1]) and enables the cap to rotate therewithin for the threadable connection to, and threadable disconnection from, the proximal end of the adapter (“The sealing cap 80 would be placed over and screwed onto to the female Luer fitting 74 so that the configuration is similar to that shown in FIG. 3. Rotational motion of the sealing cap 80 is made possible because the sealing cap 80 is designed to rotate freely about its longitudinal axis within the torroidal ring 96 of the flexible hinge 90.” [Col 5, line 17]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the container adapter of Mosler to include that an end of the lanyard opposite of the fixed attachment to the component is configured with a ring-shaped end that surrounds a portion of the cap based on the teachings of Fischell to allow for rotational movement of the cap relative to the lanyard in order to close the proximal end of the syringe adapter (Fischell [Col 5, line 17-23]). 

Claims 20-21, 23, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler et al. (US 2017/0065486) in view of Wald (USPN 5776124) in further view of Lev et al. (US 2012/0184938).
Regarding claim 20, Mosler teaches a container adapter (adapter assembly 200) for removably attaching a syringe to a container (Figures 5A-5C, for example), comprising: a component (locking shroud 121) configured for securely holding a syringe adapter (adapter 199) while simultaneously securely holding the syringe adapter to a container (“Adapter assembly 200 further includes vial locking shroud 121 having receiving means 122 with locking tabs 123 engageable with central portion 113 to secure adapter 199 to shroud 121.” [0075]; “To use adapter 199, shroud 121 can be connected, spike cover 120 removed, spike 112 inserted into a vial containing reconstitutable medicament whereby shroud 121 will lock the vial in place” [0076]), an inner void (between locking tab 123) of the component is configured to encapsulate a lateral extension (central portion 113) of the syringe adapter therein (Figure 2D; “Adapter assembly 200 further includes vial locking shroud 121 having receiving means 122 with locking tabs 123 engageable with central portion 113 to secure adapter 199 to shroud 121.” [0075]) such that such that a distal end of the syringe adapter (spike 112) extends downwardly from a bottom of the component while a proximal end of the syringe adapter (upper adapter body 210) extends upwardly from a top of the component (Figure 2D), the proximal end of the syringe adapter being located opposite the distal end of the syringe adapter (Figure 1), the proximal end of the syringe adapter having a proximal-end opening at a terminal end thereof and the distal end of the syringe adapter having a distal-end opening at a terminal end thereof (at proximal and distal end of conduit 114; Figure 2D), the inner void of the component is further configured to securely hold the syringe adapter to the container by simultaneously holding, within the inner void and positioned against the lateral extension, a collar on a neck opening of the container (vial 124; Figure 4E, for example), thereby causing the distal end of the syringe adapter to be held within an interior of the container (Figure 4E; “Adapter assembly 200 further includes vial locking shroud 121 having receiving means 122 with locking tabs 123 engageable with central portion 113 to secure adapter 199 to shroud 121.” [0075]; “To use adapter 199, shroud 121 can be connected, spike cover 120 removed, spike 112 inserted into a vial containing reconstitutable medicament whereby shroud 121 will lock the vial in place” [0076]); the inner void is defined by an interior of a component sidewall configured as a plurality of sides that are separated from one another by a gap, and each of the terminal ends further comprising a lip area extending inwardly from a terminal edge thereof (Figures 1-2D), the lip area of the plurality of sides configured for placement under a lower edge of the collar (Figure 4E, for example).
Mosler fails to explicitly teach the inner void of the component is defined by a component sidewall configured as a plurality of sides that are separated from one another, at and towards a terminal end, by a gap, while being simultaneously attached, at an edge opposite the terminal end, to an upper surface of the component, each of the sides being able to flex slightly outward at the terminal end and each of the terminal ends further comprising a lip area extending inwardly from a terminal edge thereof, the lip area of the plurality of sides configured for placement under a lower edge of the collar; and a cap configured for threadably connecting to the proximal end of the syringe adapter and thereby close off the proximal- end opening into the chamber of the syringe adapter using a secure, Luer-type lock.
Wald teaches a container adapter (adapter A) comprising: a component (cylindrical socket 30) configured for securely holding a syringe adapter (tubular sleeve 35) while simultaneously securely holding the syringe adapter to a container (vial V; Figure 6), wherein: the component has an inner void defined by an interior of a component sidewall configured as a plurality of sides (interrupted wall 32) that are separated from one another, at and towards a terminal end, by a gap (slotted 34; Figures 1 and 4-5), while being simultaneously attached, at an edge opposite the terminal end to an upper surface (top 31) of the component (Figures 1 and 4-5), each of the sides being able to flex slightly outward at the terminal end (“Engagement and disengagement of the detent 33 is by means of resilient deflection of the side wall 32, which permits temporary radial displacement of the detent 33 to slide over the cylindrical surface 29.” [Col 4, line 16]) and each of the terminal ends further comprising a lip area (detent 33) extending inwardly from a terminal edge thereof (Figure 6; “A feature is the inwardly turned detent 33 at the bottom edge of the socket” [Col 4, line 12]), the lip area of the plurality of sides configured for placement under a lower edge of the collar (shoulder 17’) of a container (“the adapter A has a downwardly open cylindrical socket 30 with a top 31 that engages flat upon the surface 28, and a side wall 32 that slidably embraces the cylindrical surface 29. A feature is the inwardly turned detent 33 at the bottom edge of the socket, for locked engagement beneath the shoulder 17'.” [Col 4, line 9]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the component of Mosler to include a plurality of sides separated from one another by a gap, each of the sides being able to flex slightly outward at the terminal ends each comprising a lip area extending inwardly from a terminal edge thereof based on the teachings of Wald to provide a reusable component that can be repeatedly applied to and removed from successive containers that can be easily and quickly removed for reuse (Wald [Col 1, line 67 – Col 2, line 5]). 
Modified Mosler fails to explicitly teach a cap configured to threadably connect to the proximal end of the syringe adapter using a secure, Luer-type lock connection. Lev teaches a container adapter (fluid transfer device 102) comprising a syringe adapter (connector 114 and spike 116); a component (annular flange 121); and a cap (screw cap 119) configured to threadably connect to the proximal end of the syringe adapter (“The connector 114 has an external screw thread 118 sealed by a closure 119 constituted by a screw cap for keeping the connector 114 sterile” [0026]) using a secure, Luer-type lock connection (“Connectors preferably have an external screw thread and closures are preferably constituted by a screw cap screw threaded thereon. Connectors can be either female or male for suitable sealing flow communication with a syringe with a mating connector. Connectors are preferably Luer connectors.” [0004]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include a cap configured to threadably connect to the proximal end of the syringe adapter using a Luer-type lock connection based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]). 

Regarding claim 21, modified Mosler teaches the container adapter according to claim 20. Modified Mosler fails to explicitly teach the component is configured to securely attach over the collar by forcing the component over an exterior of the collar and thereby causing the sides of the component to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area reaches a lower edge of the collar and hooks underneath the lower edge. Wald teaches a container adapter (adapter A) comprising a syringe adapter (tubular sleeve 35) and a component (cylindrical socket 30); wherein component is configured to securely attach over the collar (cap 15) by forcing the component over an exterior of the collar and thereby causing the sides of the component (interrupted wall 32) to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area (detent 33) reaches a lower edge of the collar and hooks underneath the lower edge (Figure 6; “the adapter A has a downwardly open cylindrical socket 30 with a top 31 that engages flat upon the surface 28, and a side wall 32 that slidably embraces the cylindrical surface 29. A feature is the inwardly turned detent 33 at the bottom edge of the socket, for locked engagement beneath the shoulder 17'. Thus, both radial and axial positioning is attained. Engagement and disengagement of the detent 33 is by means of resilient deflection of the side wall 32, which permits temporary radial displacement of the detent 33 to slide over the cylindrical surface 29.” [Col 4, line 3-20]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter  of Mosler to include the component is configured to securely attach over the collar by forcing the component over an exterior of the collar and thereby causing the sides of the component to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area reaches a lower edge of the collar and hooks underneath the lower edge based on the teachings of Wald to provide a reusable component that can be repeatedly securely applied to and removed from successive containers that can be easily and quickly removed for reuse (Wald [Col 1, line 67 – Col 2, line 5]). 

Regarding claim 23, modified Mosler teaches the container adapter according to Claim 20, wherein: the interior of the container (vial 124) holds a fluid (reconstituted medicament 124b) therein (Figure 12B); and the distal-end opening of the syringe adapter provides an entry point for a fluid communication path between the fluid and an inner chamber of the syringe adapter (conduit 114; Figures 4E and 12B, for example), the inner chamber defined by an interior surface of a sidewall of the syringe adapter (Figure 2B), the syringe adapter sidewall extending between the proximal-end opening and the distal-end opening (Figure 2B).

Regarding claim 26, modified Mosler teaches the container adapter according to Claim 20. Modified Mosler fails to explicitly teach the lip areas are configured to hook underneath the lower edge of the collar upon forcing the component over an exterior of the collar and thereby causing the placement of the lip areas under the lower edge. Wald teaches a container adapter (adapter A) comprising a syringe adapter (tubular sleeve 35) and a component (cylindrical socket 30); wherein the lip areas (detent 33) are configured to hook underneath the lower edge (shoulder 17’) of the collar (cap 15) upon forcing the component over an exterior of the collar and thereby causing the placement of the lip areas under the lower edge (Figure 6; “the adapter A has a downwardly open cylindrical socket 30 with a top 31 that engages flat upon the surface 28, and a side wall 32 that slidably embraces the cylindrical surface 29. A feature is the inwardly turned detent 33 at the bottom edge of the socket, for locked engagement beneath the shoulder 17'. Thus, both radial and axial positioning is attained. Engagement and disengagement of the detent 33 is by means of resilient deflection of the side wall 32, which permits temporary radial displacement of the detent 33 to slide over the cylindrical surface 29.” [Col 4, line 3-20]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include that the lip areas are configured to hook underneath the lower edge of the collar upon forcing the component over an exterior of the collar and thereby causing the placement of the lip areas under the lower edge based on the teachings of Wald to provide a reusable component that can be repeatedly securely applied to and removed from successive containers that can be easily and quickly removed for reuse (Wald [Col 1, line 67 – Col 2, line 5]).

Regarding claim 28, modified Mosler teaches the container adapter according to Claim 20, wherein: the proximal end (upper adapter body 210) of the syringe adapter (adapter 199) is positioned proximally from the lateral extension (central portion 113); and the distal end (spike 112) of the syringe adapter is positioned distally from the lateral extension (Figure 1 and 2B).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mosler et al. (US 2017/0065486) in view of Wald (USPN 5776124) in further view of Lev et al. (US 2012/0184938) as applied in claim 20 above, and further view of Davis et al. (US 2018/0344570) further in view of Fischell et al. (USPN 5413561). 
Regarding claim 22, modified Mosler teaches the container adapter according to Claim 20. Modified Mosler fails to explicitly teach the cap is fixedly attached to the component by a lanyard extending therebetween; and an end of the lanyard opposite of the fixed attachment to the component is configured as a ring-shaped end that surrounds a portion of the cap and enables the cap to rotate therewithin for the threadable connection to the proximal end of the syringe adapter. Davis teaches a container adapter (connector 300) comprising a component (body 312) and a cap (closure 326) configured to connect to a syringe adapter (male coupling 322; Figure 13), the cap fixedly attached to the component by a lanyard (tether 334) extending therebetween (“a tether 334 connecting the closure 326 to a portion of the connector 300” [0066]; Figure 10). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the container adapter of Mosler in view of Lev to include that the cap is fixedly attached to the component by a lanyard based on the teachings of Davis to integrally couple the cap to the component to prevent loss of the cap (Davis [0066]).
Modified Mosler in view of Davis fails to explicitly teach an end of the lanyard opposite of the fixed attachment to the component is configured as a ring-shaped end that surrounds a portion of the cap and enables the cap to rotate therewithin for the threadable connection to the proximal end of the syringe adapter. Fischell teaches an adapter system (system 60) comprising a component (fitting 72) and a cap (Luer lock sealing cap 80) attached to the component via a lanyard (flexible hinge 90; Figure 7), an end of the lanyard opposite of the attachment to the component (ring 94) is configured with a ring-shaped end (second toroidal ring 96) that surrounds a portion of the cap (Figure 7; “the ring 96 is adapted to fit around a groove 89 that lies between the Luer fitting 81 and the handle 87” [Col 4, line 1]) and enables the cap to rotate therewithin for the threadable connection to, and threadable disconnection from, the proximal end of the adapter (“The sealing cap 80 would be placed over and screwed onto to the female Luer fitting 74 so that the configuration is similar to that shown in FIG. 3. Rotational motion of the sealing cap 80 is made possible because the sealing cap 80 is designed to rotate freely about its longitudinal axis within the torroidal ring 96 of the flexible hinge 90.” [Col 5, line 17]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the cap of the container adapter of Mosler to include that an end of the lanyard opposite of the fixed attachment to the component is configured with a ring-shaped end that surrounds a portion of the cap based on the teachings of Fischell to allow for rotational movement of the cap relative to the lanyard in order to close the proximal end of the syringe adapter (Fischell [Col 5, line 17-23]). 

Claims 24-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler et al. (US 2017/0065486) in view of Wald (USPN 5776124) in further view of Lev et al. (US 2012/0184938) as applied in claims 20 and 23 above, and further view of Davis et al. (US 2018/0344570). 
Regarding claim 24, modified Mosler teaches the container adapter according to Claim 23, the proximal-end opening provides an exit point for the fluid communication path from the inner chamber (Figure 4E, for example). Modified Mosler fails to explicitly teach the cap is fixedly attached to an exterior of the component by a lanyard; and the cap is configured to close the exit point upon threadably connecting the cap to the proximal end of the syringe adapter using the secure, Luer-type lock connection thereto. Lev teaches a container adapter (fluid transfer device 102) comprising a syringe adapter (connector 114 and spike 116); a component (annular flange 121); and a cap (screw cap 119) configured to configured to close the exit point upon threadably connecting the cap to the proximal end of the syringe adapter using the secure, Luer-type lock connection thereto (“The connector 114 has an external screw thread 118 sealed by a closure 119 constituted by a screw cap for keeping the connector 114 sterile” [0026]; “Connectors preferably have an external screw thread and closures are preferably constituted by a screw cap screw threaded thereon. Connectors can be either female or male for suitable sealing flow communication with a syringe with a mating connector. Connectors are preferably Luer connectors.” [0004]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include a cap configured to close the exit point upon threadably connecting the cap to the proximal end of the syringe adapter using the secure, Luer-type lock connection thereto based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]). 
Modified Mosler fails to explicitly teach the cap is fixedly attached to an exterior of the component by a lanyard. Davis teaches a container adapter (connector 300) comprising a component (body 312) and a cap (closure 326) fixedly attached to an exterior of the component by a lanyard (tether 334) extending therebetween (“a tether 334 connecting the closure 326 to a portion of the connector 300” [0066]; Figure 10). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the container adapter of Mosler in view of Lev to include that the cap is fixedly attached to the component by a lanyard based on the teachings of Davis to integrally couple the cap to the component to prevent loss of the cap (Davis [0066]).
Regarding claim 25, modified Mosler teaches the container adapter according to Claim 24, wherein the container adapter is further configured to threadably attach a syringe to the container for withdrawing at least a portion of the fluid from the container and through the entry point (“Adapter 199 comprises upper adapter body 210 having coupling member 111 shown with cylindrical sidewall, the sidewall terminating with threaded fittings for attachment to Luer adapter of prefilled syringe device” [0075]), along the fluid communication path and through the exit point and into a barrel of the syringe (Figures 12A-12D), and threadably connecting thereto a syringe tip (male luer 102) of the syringe (Figure 2D), the syringe tip providing an opening that connects the fluid communication path from the exit point to the barrel of the syringe (Figure 2). Mosler fails to explicitly teach threadably disconnecting the cap from the proximal end of the syringe adapter and threadably connecting thereto a syringe tip of the syringe. Lev teaches a container adapter (fluid transfer device 102) comprising a component (annular flange 121), a syringe adapter (connector 114 and spike 116), and a cap (screw cap 119) configured to be disconnected from the proximal end of the syringe adapter (“unscrewing the screw cap 119 in a counterclockwise direction B to expose the connector 114” [0032]; Figure 7) for removably connecting the syringe tip providing an opening that connects the fluid communication path from the exit point to the barrel of the syringe (“The syringe 140 is screwed in a clockwise direction C onto the connector 114 for enabling flow communication between the syringe 140 and the vial interior 104” [0033]; Figure 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include threadably disconnecting the cap from the proximal end of the syringe adapter and threadably connecting thereto a syringe tip of the syringe based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]).

Regarding claim 27, modified Mosler teaches the container adapter according to Claim 20. Modified Mosler fails to explicitly teach the cap is fixedly attached to the component by a lanyard; and the cap is configured to close off the proximal-end opening when threadably connected to the proximal end of the syringe adapter using the secure, Luer-type lock connection thereto, and to open the proximal-end opening when threadably disconnected therefrom. Lev teaches a container adapter (fluid transfer device 102) comprising a component (annular flange 121), a syringe adapter (connector 114 and spike 116), and a cap (screw cap 119) configured close off the proximal-end opening when threadably connected to the proximal end of the syringe adapter using the secure, Luer-type lock connection thereto (“The connector 114 has an external screw thread 118 sealed by a closure 119 constituted by a screw cap for keeping the connector 114 sterile” [0026]), and to open the proximal-end opening when threadably disconnected therefrom (“unscrewing the screw cap 119 in a counterclockwise direction B to expose the connector 114” [0032]; Figure 7). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Lev to include a cap configured to be threadably connected to and disconnected from the proximal end of the syringe adapter based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]). Modified Mosler fails to explicitly teach the cap is fixedly attached to the component by a lanyard. Davis teaches a container adapter (connector 300) comprising a component (body 312) and a cap (closure 326) fixedly attached to the component by a lanyard (tether 334; “a tether 334 connecting the closure 326 to a portion of the connector 300” [0066]; Figure 10). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the cap of the container adapter of Mosler in view of Lev to include that the cap is fixedly attached to the component by a lanyard based on the teachings of Davis to integrally couple the cap to the component to prevent loss of the cap (Davis [0066]).
Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Mosler et al. (US 2017/0065486) in view of Wald (USPN 5776124) in further view of Lev et al. (US 2012/0184938), in further view of Davis et al. (US 2018/0344570),  and further in view of Fischell et al. (USPN 5413561).
Regarding claim 29, Mosler teaches a container adapter (adapter assembly 200), comprising: a component (locking shroud 121) configured for securely holding a syringe adapter (adapter 199) while simultaneously securely holding the syringe adapter to a container (“Adapter assembly 200 further includes vial locking shroud 121 having receiving means 122 with locking tabs 123 engageable with central portion 113 to secure adapter 199 to shroud 121.” [0075]; “To use adapter 199, shroud 121 can be connected, spike cover 120 removed, spike 112 inserted into a vial containing reconstitutable medicament whereby shroud 121 will lock the vial in place” [0076]), wherein: an upper surface of the component (surface having receiving means 122) is configured with an opening (at receiving means 122) therein for receiving insertion of the syringe adapter (Figure 2B); an inner void of the component is configured to encapsulate a lateral extension (central portion 113) of the syringe adapter therein upon the insertion through the opening in the upper surface (Figure 2B), such that a distal end (spike 112) of the syringe adapter extends downwardly from a bottom of the component while a proximal end (upper adapter body 210) of the syringe adapter extends upwardly from the upper surface of the component (Figure 2B), the proximal end of the syringe adapter being located opposite the distal end of the syringe adapter (Figure 1), the proximal end of the syringe adapter having a proximal-end opening at a terminal end thereof and the distal end of the syringe adapter having a distal-end opening at a terminal end thereof (at proximal and distal end of conduit 114; Figure 2D); the inner void of the component is further configured to securely hold the syringe adapter to the container by simultaneously holding, within the inner void and positioned against the lateral extension, a collar on a neck opening of the container)vial 124; Figure 4E, for example), thereby causing the distal end of the syringe adapter to be held within an interior of the container (Figure 4E; “Adapter assembly 200 further includes vial locking shroud 121 having receiving means 122 with locking tabs 123 engageable with central portion 113 to secure adapter 199 to shroud 121.” [0075]; “To use adapter 199, shroud 121 can be connected, spike cover 120 removed, spike 112 inserted into a vial containing reconstitutable medicament whereby shroud 121 will lock the vial in place” [0076]); the inner void is defined by an interior of a component sidewall configured as a plurality of sides that are separated from one another by a gap, and each of the terminal ends further comprising a lip area extending inwardly from a terminal edge thereof (Figures 1-2D), the lip area of the plurality of sides configured for placement under a lower edge of the collar (Figure 4E, for example); 
Mosler fails to explicitly teach the inner void is defined by an interior of a component sidewall configured as a plurality of sides that are separated from one another, at and towards a terminal end, by a gap, while being simultaneously attached, at an edge opposite the terminal end, to the upper surface of the component, each of the sides being able to flex slightly outward at the terminal end and each of the terminal ends further comprising a lip area extending inwardly from a terminal edge thereof, the lip area of the plurality of sides configured for placement under a lower edge of the collar; and a cap fixedly attached to the component by a lanyard, the cap configured to threadably connect to the proximal end of the syringe adapter, an end of the lanyard opposite of the fixed attachment to the component configured as a ring-shaped end, the ring-shaped end surrounding a portion of the cap to thereby enable the cap to rotate therewithin for the threadable connection to the proximal end of the syringe adapter. Wald teaches a container adapter (adapter A) comprising: a component (cylindrical socket 30) configured for securely holding a syringe adapter (tubular sleeve 35) while simultaneously securely holding the syringe adapter to a container (vial V; Figure 6), wherein: the component has an inner void defined by an interior of a component sidewall configured as a plurality of sides (interrupted wall 32) that are separated from one another, at and towards a terminal end, by a gap (slotted 34; Figures 1 and 4-5), while being simultaneously attached, at an edge opposite the terminal end to an upper surface (top 31) of the component (Figures 1 and 4-5), each of the sides being able to flex slightly outward at the terminal end (“Engagement and disengagement of the detent 33 is by means of resilient deflection of the side wall 32, which permits temporary radial displacement of the detent 33 to slide over the cylindrical surface 29.” [Col 4, line 16]) and each of the terminal ends further comprising a lip area (detent 33) extending inwardly from a terminal edge thereof (Figure 6; “A feature is the inwardly turned detent 33 at the bottom edge of the socket” [Col 4, line 12]), the lip area of the plurality of sides configured for placement under a lower edge of the collar (shoulder 17’) of a container (“the adapter A has a downwardly open cylindrical socket 30 with a top 31 that engages flat upon the surface 28, and a side wall 32 that slidably embraces the cylindrical surface 29. A feature is the inwardly turned detent 33 at the bottom edge of the socket, for locked engagement beneath the shoulder 17'.” [Col 4, line 9]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the component of Mosler to include a plurality of sides separated from one another by a gap, each of the sides being able to flex slightly outward at the terminal ends each comprising a lip area extending inwardly from a terminal edge thereof based on the teachings of Wald to provide a reusable component that can be repeatedly applied to and removed from successive containers that can be easily and quickly removed for reuse (Wald [Col 1, line 67 – Col 2, line 5]). 
Modified Mosler fails to explicitly teach a cap fixedly attached to the component by a lanyard, the cap configured to threadably connect to the proximal end of the syringe adapter, an end of the lanyard opposite of the fixed attachment to the component configured as a ring-shaped end, the ring-shaped end surrounding a portion of the cap to thereby enable the cap to rotate therewithin for the threadable connection to the proximal end of the syringe adapter. Lev teaches a container adapter (fluid transfer device 102) comprising a syringe adapter (connector 114 and spike 116); a component (annular flange 121); and a cap (screw cap 119) configured to threadably connect to the proximal end of the syringe adapter (“The connector 114 has an external screw thread 118 sealed by a closure 119 constituted by a screw cap for keeping the connector 114 sterile” [0026]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include a cap configured to threadably connect to the proximal end of the syringe adapter based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]). 
Modified Mosler fails to explicitly teach the cap fixedly attached to the component by a lanyard, an end of the lanyard opposite of the fixed attachment to the component configured as a ring-shaped end, the ring-shaped end surrounding a portion of the cap to thereby enable the cap to rotate therewithin for the threadable connection to the proximal end of the syringe adapter. Davis teaches a container adapter (connector 300) comprising a component (body 312) and a cap (closure 326) configured to connect to a syringe adapter (male coupling 322; Figure 13), the cap fixedly attached to the component by a lanyard (“a tether 334 connecting the closure 326 to a portion of the connector 300” [0066]; Figure 10). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the container adapter of Mosler in view of Lev to include that the cap is fixedly attached to the component by a lanyard based on the teachings of Davis to integrally couple the cap to the component to prevent loss of the cap (Davis [0066]).
Modified Mosler fails to explicitly teach an end of the lanyard opposite of the fixed attachment to the component configured as a ring-shaped end, the ring-shaped end surrounding a portion of the cap to thereby enable the cap to rotate therewithin for the threadable connection to the proximal end of the syringe adapter. Fischell teaches an adapter system (system 60) comprising an adapter (Luer lock fitting 74), a component (fitting 72), and a cap (Luer lock sealing cap 80) attached to the component via a lanyard (flexible hinge 90; Figure 7), an end of the lanyard opposite of the attachment to the component (ring 94) is configured with a ring-shaped end (second toroidal ring 96) that surrounds a portion of the cap (Figure 7; “the ring 96 is adapted to fit around a groove 89 that lies between the Luer fitting 81 and the handle 87” [Col 4, line 1]) to thereby enable the cap to rotate therewithin for the threadable connection to the proximal end of the adapter (“The sealing cap 80 would be placed over and screwed onto to the female Luer fitting 74 so that the configuration is similar to that shown in FIG. 3. Rotational motion of the sealing cap 80 is made possible because the sealing cap 80 is designed to rotate freely about its longitudinal axis within the torroidal ring 96 of the flexible hinge 90.” [Col 5, line 17]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the container adapter of Mosler to include that an end of the lanyard opposite of the fixed attachment to the component is configured with a ring-shaped end that surrounds a portion of the cap based on the teachings of Fischell to allow for rotational movement of the cap relative to the lanyard in order to close the proximal end of the syringe adapter (Fischell [Col 5, line 17-23]). 

Regarding claim 30, modified Mosler teaches the container adapter according to claim 29. Modified Mosler fails to explicitly teach the component is configured to securely attach over the collar by forcing the component over an exterior of the collar and thereby causing the sides of the component to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area reaches a lower edge of the collar and hooks underneath the lower edge. Wald teaches a container adapter (adapter A) comprising a syringe adapter (tubular sleeve 35) and a component (cylindrical socket 30); wherein component is configured to securely attach over the collar (cap 15) by forcing the component over an exterior of the collar and thereby causing the sides of the component (interrupted wall 32) to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area (detent 33) reaches a lower edge of the collar and hooks underneath the lower edge (Figure 6; “the adapter A has a downwardly open cylindrical socket 30 with a top 31 that engages flat upon the surface 28, and a side wall 32 that slidably embraces the cylindrical surface 29. A feature is the inwardly turned detent 33 at the bottom edge of the socket, for locked engagement beneath the shoulder 17'. Thus, both radial and axial positioning is attained. Engagement and disengagement of the detent 33 is by means of resilient deflection of the side wall 32, which permits temporary radial displacement of the detent 33 to slide over the cylindrical surface 29.” [Col 4, line 3-20]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter  of Mosler to include the component is configured to securely attach over the collar by forcing the component over an exterior of the collar and thereby causing the sides of the component to flex outward around the exterior of the collar until the exterior of the collar is enclosed within the interior of the component and the inwardly-extending lip area reaches a lower edge of the collar and hooks underneath the lower edge based on the teachings of Wald to provide a reusable component that can be repeatedly securely applied to and removed from successive containers that can be easily and quickly removed for reuse (Wald [Col 1, line 67 – Col 2, line 5]). 

Regarding claim 31, modified Mosler teaches the container adapter according to Claim 29, the syringe adapter having a flanged area extending laterally from the proximal end of the syringe adapter (Figures 1 and 2B), the flanged area also configured for making a secure, Luer-type lock connection with a syringe tip of a syringe (“Adapter 199 comprises upper adapter body 210 having coupling member 111 shown with cylindrical sidewall, the sidewall terminating with threaded fittings for attachment to Luer adapter of prefilled syringe device” [0075]). Modified Mosler fails to explicitly teach wherein the cap threadably connects to the proximal end of the syringe adapter using a secure, Luer-type lock connection that is made by rotating the flanged area extending laterally from the proximal end of the syringe adapter within corresponding internal threads of a threaded area in the cap. Lev teaches a container adapter (fluid transfer device 102) comprising a component (annular flange 121), a syringe adapter (connector 114 and spike 116), and a cap (screw cap 119); wherein the cap connects to the proximal end of the syringe adapter (connector 114) using a secure, Luer-type lock connection made by rotating the flanged area (external screw thread 118) extending laterally from the proximal end of the syringe adapter within corresponding internal threads of a threaded area in the cap (“The connector 114 has an external screw thread 118 sealed by a closure 119 constituted by a screw cap for keeping the connector 114 sterile. The connector 114 shown in the drawings is a female Luer connector.” [0026]; [0032]; Figure 2), the flanged area also configured for making a secure, Luer-type lock connection with the syringe tip (Figure 8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include a cap that connects to the proximal end of the syringe adapter using a secure Luer-type lock connection between a flanged area of the syringe adapter and corresponding internal threads of the cap based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]).

Regarding claim 32, modified Mosler teaches the container adapter according to Claim 29, wherein: the interior of the container (vial 124) holds a fluid (reconstituted medicament 124b) therein (Figure 12B); and the distal-end opening of the syringe adapter provides an entry point for a fluid communication path between the fluid and an inner chamber of the syringe adapter (conduit 114; Figures 4E and 12B, for example), the inner chamber defined by an interior surface of a sidewall of the syringe adapter (Figure 2B), the syringe adapter sidewall extending between the proximal-end opening and the distal-end opening (Figure 2B), the proximal-end opening provides an exit point for the fluid communication path from the inner chamber (Figure 4E, for example). Modified Mosler fails to explicitly teach the cap is configured to close the exit point upon threadably connecting the cap to the proximal end of the syringe adapter using the secure, Luer-type lock connection thereto. Lev teaches a container adapter (fluid transfer device 102) comprising a syringe adapter (connector 114 and spike 116); a component (annular flange 121); and a cap (screw cap 119) configured to configured to close the exit point upon threadably connecting the cap to the proximal end of the syringe adapter using the secure, Luer-type lock connection thereto (“The connector 114 has an external screw thread 118 sealed by a closure 119 constituted by a screw cap for keeping the connector 114 sterile” [0026]; “Connectors preferably have an external screw thread and closures are preferably constituted by a screw cap screw threaded thereon. Connectors can be either female or male for suitable sealing flow communication with a syringe with a mating connector. Connectors are preferably Luer connectors.” [0004]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the container adapter of Mosler to include a cap configured to close the exit point upon threadably connecting the cap to the proximal end of the syringe adapter using the secure, Luer-type lock connection thereto based on the teachings of Lev to ensure that the proximal end of the syringe adapter maintains sterility between uses of the container adapter (Lev [0026]). 

Regarding claim 33, modified Mosler teaches the container adapter according to Claim 32, wherein the container adapter is further configured to threadably attach a syringe to the container for withdrawing at least a portion of the fluid from the container and through the entry point (“Adapter 199 comprises upper adapter body 210 having coupling member 111 shown with cylindrical sidewall, the sidewall terminating with threaded fittings for attachment to Luer adapter of prefilled syringe device” [0075]), along the fluid communication path and through the exit point and into a barrel of the syringe (Figures 12A-12D), and threadably connecting thereto a syringe tip (male luer 102) of the syringe (Figure 2D), the syringe tip providing an opening that connects the fluid communication path from the exit point to the barrel of the syringe (Figure 2).

Response to Arguments
Applicant’s arguments with respect to claims 7-10 and 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783          

/KAMI A BOSWORTH/            Primary Examiner, Art Unit 3783